Exhibit 10.38

SECOND AMENDMENT

TO THE

PRUDENTIAL SUPPLEMENTAL EMPLOYEE SAVINGS PLAN

(Effective as of January 1, 2006)

Providing for Compliance with the Final Rules

under Section 409A of the Internal Revenue Code and Other Related Matters

Purpose and Background:

 

A. Pursuant to Section 7.1(b) of the Prudential Supplemental Employee Savings
Plan (the “Plan”), the Senior Vice President for Corporate Human Resources
(“SVP”), or the successor to his or her duties relating to corporate human
resources has the authority to amend the Plan on behalf of The Prudential
Insurance Company of America (“Prudential”) with respect to minor changes that
are necessary or advisable for purposes of compliance with ERISA or other
applicable laws or regulations, such as Section 409A of the Internal Revenue
Code of 1986, as amended and the final guidance issues thereunder (together,
“Section 409A”).

 

B. Pursuant to resolutions adopted by the Compensation Committee of Prudential
in September 2008, the SVP is authorized to delegate her authority to amend the
Plan for compliance with Section 409A and related matters to Andrew Gregg, Vice
President, Employee Benefits (“Delegate”).

 

C. The Delegate has determined that the following amendment is within the scope
of authority granted to him with respect to amending the Plan.

 

D. Effective January 1, 2009, (or as otherwise provided) Prudential desires to
amend the Plan to comply with the final regulations under Section 409A and in
certain related ministerial respects, all as set forth below.

Resolutions:

 

1. Section 1.9 of the Plan is hereby amended in its entirety to read as follows:

“Earnings” shall have the meaning set forth in PESP, except that Earnings for
any Eligible Employee classified by the Employer as a Global Derivatives
Financial Advisor (or under an equivalent successor classification) shall not
exceed $250,000; provided, however, that the foregoing limit shall not apply to
the Earnings of any Global Derivatives Financial Advisor if, and to the extent
that, such Eligible Employee is compensated on a salary basis.



--------------------------------------------------------------------------------

2. Section 1.21 of the Plan shall be amended by adding the following proviso to
the end thereof:

In no event shall any payment that is required to be made to a Participant
pursuant to Article V upon a “Termination of Employment” be made to such
Participant unless such “Termination of Employment” qualifies as a “separation
from service” within the meaning of Section 409A of the Code.

 

3. Article I of the Plan shall be further amended by adding the following new
sections to the end thereof:

1.22 “Agent” means a Prudential Representative or Special Agent, as such terms
are defined in The Prudential Merged Retirement Plan, as amended and restated
effective as of January 1, 2006.

1.23 “Non-Agent” means any employment classification on the books and records of
the Employer other than an Agent.

1.24 “Section 409A” means Section 409A of the Code and applicable guidance
issued thereunder.

1.25 “Status Date” means the later of January 1, 2008, or the Participant’s
Employment Commencement Date, as such term is defined in PESP.

 

4. Article II of the Plan shall be amended by adding the following new section
to the end thereof:

2.4 Special Rule for Agents. A Participant who receives payment of his Account
in accordance with Section 5.2 of the Plan shall continue to participate in the
Plan following receipt of such payment subject to such Participant’s continued
satisfaction of the eligibility requirements set forth in this Article II.

 

5. Section 5.3 of the Plan shall be renumbered Section 5.6 (and all
cross-references thereto re-numbered accordingly) and the balance of Article V
shall be amended and restated to read as follows:

5.1 Payment Rules for Non-Agents. The Account of a Participant who is classified
on the Employer’s books and records as a Non-Agent on the Status Date shall be
paid to him or her in a lump sum on the date that is six months after his or her
Termination of Employment.

5.2 Payment Rules for Agents.

 

  (a) Subject to the provisions of Section 5.2(b) below, the Account of a
Participant who is classified on the Employer’s books and records as an Agent on
the Status Date shall be paid to him or her in a lump sum on the first of the
month on or following the date that such individual attains age 65.

 

- 2 -



--------------------------------------------------------------------------------

  (b) In the event that a Participant who is classified on the Employer’s books
and records as an Agent on the Status Date attained age sixty-five prior to
January 1, 2009, the Account of such Participant shall be paid to him or her on
January 1, 2009, or as soon as administratively feasible thereafter, provided
such payment is made no later than by March 31, 2009.

 

  (c) A Participant who receives a distribution under Section 5.2(a) or
(b) above and continues to participate in the Plan in accordance with
Section 2.4 hereof shall, for each Plan Year in which he or she continues such
participation in the Plan, have the total contribution and interests credits
made to this Account for such Plan Year paid to him or her in a lump sum no
later than 90 days after the end of such Plan Year.

5.3 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

 

  (a) The Company’s deduction with respect to such payment would not be
permitted due to the application of Code Section 162(m); or

 

  (b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 5.3 shall be paid in
accordance with Section 409A of the Code on the earliest date in which the
Company reasonably anticipates that: (i) the deduction of such payment will not
be barred by the application of Code Section 162(m) and (ii) the making of the
payment will not cause a violation of Federal securities laws or other
applicable law.

5.4 No Change in Payment Rules Permitted. For purposes of determining the time
of payment provisions that are applicable to a Participant in the Plan, a
Participant’s employment classification as an Agent or Non-Agent shall be
established on the Status Date. In no event shall any change in a Participant’s
employment classification that occurs after the Status Date change the time of
payment rules applicable to him or her under the Plan.

5.5 Payment Upon Death. In the event of a Participant’s death, the balance, if
any, remaining in such Participant’s Account shall be paid to his or her
Beneficiary, as designated or as otherwise determined under PESP, in a lump sum
within ninety (90) days following the Participant’s death.

 

- 3 -



--------------------------------------------------------------------------------

6. Section 6.2(a) of the Plan shall be amended by adding the following
provisions immediately at the end thereof:

The Plan is designed to comply with the applicable requirements of Section 409A,
and shall be administered and construed in a manner consistent with such
requirements.

 

7. The first sentence of Section 7.2 of the Plan shall be amended by adding the
words “in accordance with Section 409A” to the end thereof.

 

8. The third sentence of Section 8.7 shall be restated to read in its entirety
as follows:

Any excess payments due to such misstatement, or due to any other mistake of
fact or law, shall be refunded to the Company.

Adopted on behalf of The Prudential Insurance Company of America.

DATE: December 23, 2008     /s/ Andrew Gregg     Andrew Gregg     Vice
President, Employee Benefits

 

- 4 -